As filed with the Securities and Exchange Commission on January 21, 2009 Registration No.333-154159 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA VALVES TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Nevada 3490 86-0891913 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) No. 93 West Xinsong Road, Kaifeng City, Henan Province, PRC Telephone: (86) 378-2925211 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Copies to: Louis A. Bevilacqua, Esq. Thomas M. Shoesmith, Esq. Joseph R. Tiano, Jr., Esq. Pillsbury Winthrop Shaw Pittman LLP 2300 N Street, N.W., Washington, D.C. 20037 (202) 663-8000 (Names, addresses and telephone numbers of agents for service) Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Table of Contents CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(1) Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common stock, $0.001 par value per share 16,778,523(4) $8.00(2) $134,228,184.00(2) $5,275.17 Common stock, $0.001par value per share 1,274,497(5) $8.00(3) $10,195,976.00(3) $400.70 Total 18,053,020 $144,424,160.00 $5,675.87 (1)In accordance with Rule 416(a), the Registrant is also registering hereunder an indeterminate number of shares that may be issued and resold resulting from stock splits, stock dividends or similar transactions. (2)Estimated pursuant to Rule 457(c) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based on the average of the high and low prices reported on the OTC Bulletin Board on October 7, 2008. (3)Calculated in accordance with Rule 457(g) based upon the average of the bid and asked prices of the registrant’s common stock as reported on the Over-the-Counter Bulletin Board on October 7, 2008. (4)Represents shares of the Registrant’s common stock being registered for resale that have been issued to the selling stockholders named in this registration statement. (5)Represents shares of common stock issuable upon exercise of three-year warrants to purchase shares of common stock held by the selling stockholders named in this registration statement. (6)$5,675.87 registration fee was previously paid in connection with the filing of the initial registration statement on October 10, 2008. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to such Section8(a), may determine. Table of Contents PROSPECTUS Subject to completion, dated January 21, 2009 CHINA VALVES TECHNOLOGY, INC. 18,053,020 Shares of Common Stock This prospectus relates to 18,053,020shares of common stock of China Valves Technology, Inc. that may be sold from time to time by the selling stockholders named in this prospectus, which includes ·16,778,523 shares of common stock; and ·1,274,497 shares of common stock issuable upon the exercise of warrants held by some of the selling stockholders. We will not receive any of the proceeds from the sale of shares of our common stock by the selling stockholders but we will receive funds from the exercise of the warrants held by the selling stockholders if and when those warrants are exercised for cash. We will use any proceeds from the exercise of such warrants for general corporate and working capital purposes. Our common stock is quoted on the OTC Bulletin Board maintained by the Financial Industry Regulatory Authority, or FINRA, under the symbol “CVVT.OB.”The closing bid price for our common stock on January 16, 2009 was $5.00 per share, as reported on the OTC Bulletin Board. Any participating broker-dealers and any selling stockholders who are affiliates of broker-dealers may be “underwriters” within the meaning of the Securities Act of 1933, as amended, or the Securities Act, and any commissions or discounts given to any such broker-dealer or affiliate of a broker-dealer may be regarded as underwriting commissions or discounts under the Securities Act.The selling stockholders have informed us that they do not have any agreement or understanding, directly or indirectly, with any person to distribute their common stock. Investing in our common stock involves a high degree of risk.See “Risk Factors” beginning on page6 to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is, 2009 . Table of Contents TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 6 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 16 USE OF PROCEEDS 17 DETERMINATION OF OFFERING PRICE 17 DILUTION 17 MARKET FOR OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS 18 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 CORPORATE STRUCTURE AND HISTORY 36 OUR BUSINESS 39 MANAGEMENT 48 EXECUTIVE COMPENSATION 50 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS; CORPORATE GOVERNANCE 52 CHANGE IN ACCOUNTANTS 53 SELLING STOCKHOLDERS 54 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 59 DESCRIPTION OF SECURITIES TO BE REGISTERED 61 SHARES ELIGIBLE FOR FUTURE SALE 61 PLAN OF DISTRIBUTION 63 LEGAL MATTERS 64 EXPERTS 64 WHERE YOU CAN FIND MORE INFORMATION 65 FINANCIAL STATEMENTS F-0 You should only rely on the information contained in this prospectus.We have not, and the selling stockholders have not, authorized any other person to provide you with different information.This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted. Table of Contents PROSPECTUS SUMMARY The items in the following summary are described in more detail later in this prospectus.This summary provides an overview of selected information and does not contain all of the information you should consider.Therefore, you should also read the more detailed information set out in this prospectus, including the financial statements, the notes thereto and matters set forth under “Risk Factors.” In this prospectus, unless indicated otherwise, references to · the "Company," China Valves," "we," "us" and "our"are references to the combined business of China Valves Technology, Inc. and its subsidiaries, China Fluid Equipment Holdings Limited, Henan Tonghai Fluid Equipment Co., Ltd.; ·“China Valve Samoa” are references to “China Valve Holdings Limited” incorporated in Samoa; ·“China Valve Hong Kong” are references to “China Valve Holdings Limited” incorporated in Hong Kong; ·“China Fluid Equipment” are references to “China Fluid Equipment Holdings Limited” incorporated in Hong Kong; ·“Henan Tonghai Fluid” are references to Henan Tonghai Fluid Equipment Co., Ltd.; ·“Henan Tonghai Valve” are references to Henan Tonghai Valve Technology Co., Ltd.; ·“Zhengdie Valve” are references to Zhengzhou City Zhengdie Valve Co., Ltd.; ·“High Pressure Valve” are references to Henan Kaifeng High Pressure Valve Co., Ltd.; ·“China” and “PRC” are references to the People’s Republic of China; ·“RMB” are references to Renminbi, the legal currency of China; ·“HKD” are references to the Hong Kong Dollar; ·“$” are references to the legal currency of the United States. The Company China Valves Technology, Inc., formerly known as Intercontinental Resources, Inc., or Intercontinental, develops, manufactures and sells high-quality metal valves for the electricity, petroleum, chemical, water, gas, nuclear power and metal industries in China. Our operations are headquartered in Kaifeng, Henan Province, PRC.Our two Chinese operating subsidiaries are Zhengdie Valve and High Pressure Valve. Our broad product range and well known brands have led to long-standing relationships with several key distributors in our industry. Our diverse end markets, extensive distributor and end-user relationships, acquisition strategy and leading market position have contributed to strong operating margins and sales growth. For the nine months ended September 30, 2008, our sales revenue and net income were $46,008,206 and $8,071,696, respectively. Our sales revenue and net income were $37,036,282 and $7,142,592, respectively, during the fiscal year ended December 31, 2007,and $25,530,183 and $4,679,379, respectively, during the same period in 2006. Our Industry China is currently experiencing growth in urbanization and heavy industrialization.The Company believes that increased demand for energy and water treatment in urban centers will increase demand for valve products. According to the China Valve Industry Association’s research, sales of valve products in the Chinese domestic market in 2007 reached $6.97 billion, an increase of 30% from the previous year, and the Chinese market is expected to increase at an annual rateof more than 30% for the next 5 years. 1 Table of Contents According to the China Valve Industry Association’s research, the valve market is divided into five primary segments: (i) power; (ii) petrochemical; (iii) oil; (iv) water supply; and (v) metallurgy, which account for approximately 21％, 12％, 24.5％, 14％ and 8％ of market share, respectively.All other valve products account for the remaining 20.5%. The power industry in China has experienced rapid growth aided particularly by economic reforms by the Chinese government and the opening of the Chinese market to the outside world. In 2006, total installed capacity achieved 600 million KW and generated electricity volume of 284 million KWh, both of which were the highest in the world. Currently in China, there are sixteen thermal power projects under construction or scheduled to commence operation in the near future.We expect to have an extensive market share in the supercritical pressure unit market. Another sector of the power industry, nuclear power, is also experiencing rapid growth.Based on the target power generation increases set forth in the eleventh five-year plan of the Chinese government (2006-2010), or the Eleventh Five-Year Plan, the 2006 report issued by the China Valve Industry Association, or the 2006 Report, estimated the demand for valves in the nuclear power industry will reach RMB 3 billion by 2010, with an average annual amount of RMB 0.6 billion from 2006 to 2010. The Eleventh Five-Year Plan also focuses on the development of the petrochemical and oil industries.The Chinese government plans to develop 80-100 mil-mt/year projects, including both build-out and transformation of existing 40-45 mil-mt/year equipment/facilities and construction of new large-scale ethane equipment/facilities. In addition, the government expects that prior to 2010, the newly established large-scale gas pipeline would reach a capacity of above 20,000 KM and crude high-pressure oil pipelines of 5,000 KM will be built during the Eleventh Five-Year Plan period. These large-scale projectshave expanded the market for special valves and high-temperature valves for ethane fission gas as well as the market for high-temperature, high-pressure and grind-resist valves used in large-scale gas projects. The 2006 Report estimated that the total demand for valves in China will reach $12 billion by 2010. We will continue to work to utilize all the tangible and intangible resources to expand and strengthen our products and increase our market share. Our Competitive Strengths ·Broad range of products and leading brands.We believe that we have the most comprehensive range of valve products in our industry and enjoy leading market positions based on the estimated market share of our key products, broad brand recognition and a strong reputation for quality and service within the markets we serve. ·Low-cost and high quality manufacturing capabilities.We have daily production capacity for 23 tons of high quality valves and 15 tons of high pressure and high temperature valves. We believe our historical capital investment in manufacturing technologies helps us reduce the costs of producing our products. We focus on manufacturing and selling high quality valves at competitive prices.We believe we have price advantage over most of our competitors. ·Highly experienced and incentivized research and development team. We have a R&D department composed of 114 engineers with many years of experience.We are committed in developing new products, we generally launch a new model every twomonths. ·Highly experienced, proven management team. We are led by an experienced management team with a long and successful track record, enabling us to recognize and capitalize upon attractive opportunities in our key markets. Our 15most senior members of the management team have an average of over 18 years of experience in the valve industry 2 Table of Contents and have substantial experience in acquisition and integration of businesses, cost management rationalization and efficient manufacturing processes. The management team is led by Siping Fang, the Chairman, President and Chief Executive Officer, who has over20 years of experience in the valve industry. Our Growth Strategy Our primary objectives are to increase profitability, cash flow and revenue while developing and enhancing our position as the leading fluid equipment and pump manufacturer in China.Our strategy for achieving these objectives includes the following key elements: Pursue Strategic Acquisitions.China’s valve market is very fragmented.We anticipate that the fragmented nature of the Chinese valve market will continue to provide opportunities for growth through strategic acquisitions. Our acquisition strategy will continue to focus on entities with (1) fluid products that provide opportunities for us to expand and (2) products that can be marketed through our existing direct sales teams and distribution channels or provide us with new distribution channels for our existing products, thereby increasing marketing and distribution efficiency. Further Penetrate Existing Market Segments. We intend to seek to further penetrate existing market segments to drive sustainable growth by (1) strengthening our existing customer relationships and (2) attracting new customers. We will continue to provide quality products, fulfill logistical requirements and volume demands efficiently and consistently, and provide comprehensive product support from design to after-market customer service. Enter New Market Segments. To drive organic growth from our existing businesses, we intend to continue to leverage our customer relationships to develop or acquire new products and product extensions to enter into new market segments such as nuclear power, oil and chemical markets. High End Product Focus. We will continue to focus on high end valve products, such as high-parameter and special usage valves.Because of our technology and R&D strength, we will continue to focus on high end valve products and pursue higher margins than the industry average.Additionally, we intend to cooperatewith the electricity power design colleges and solicit support from industry associations. Increase in International Sales.We plan to increase our focus on sales into international markets.In the short term, we plan to focus on neighboring developing countries and in the long term, we expect to focus on the United States and Europe. Our Challenges Our ability to successfully operate our business and achieve our goals and strategies is subject to numerous challenges and risks as discussed more fully in the section titled “Risk Factors,” including for example: ·Downturns in the power, petrochemical, oil and water supply industries that we serve; ·Adverse macro-economic, political, regulatory, legal and foreign exchange risks associated with international expansion; ·Domestic and foreign competition; ·Any loss of the key distributors (currently, 30% of our sales comes from our key distributors), customers or key members of our senior management; and ·Disruption of supply chains. You should read and consider the information set forth in “Risk Factors” and all other information set forth in this prospectus before investing in our common stock. 3 Table of Contents Corporate Information We are a Nevada holding company for several direct and indirect subsidiaries in China. Our principal operations in China are conducted through High Pressure Valve and Zhengdie Valve, which are held by our direct wholly-owned subsidiary Henan Tonghai Fluid, a PRC company and China Fluid Equipment, a Hong Kong corporation. China Fluid Equipment and Henan Tonghai Fluid has no active business operations other than their ownership of High Pressure Valve and Zhengdie Valve. The following chart reflects our organizational structure as of the date of this Prospectus. The address of our principal executive office in China is No. 93 West Xinsong Road, Kaifeng City, Henan Province, People’s Republic of China, 475002. Our telephone number is (86) 378-2925211, and our fax number is (86) 378-2924630. We maintain a website at www.cvalve.net that contains information about us, but that information is not part of this prospectus. The Offering Common stock offered by selling stockholders 18,053,020 shares, including 1,274,497 shares of common stock that are issuable upon the exercise of warrants held by some of the selling stockholders.This number represents 28.9% of our current outstanding common stock Common stock outstanding before the offering 62,385,103 shares. Common stock outstanding after the offering 63,659,600 shares. Common stock outstanding after the offering assuming all warrants are exercised We will not receive any proceeds from the sale of common stock covered by this prospectus. To the extent that the selling stockholders exercise, for cash, all of the warrants covering the 1,274,497 shares of common stock registered for resale under this prospectus, we would receive $2,820,000 in the aggregate from such exercises. We intend to use such proceeds for general corporate and working capital purposes. Risk Factors You should read “Risk Factors” for a discussion of factors that you should consider carefully before deciding whether to purchase shares of our common stock. 4 Table of Contents Summary Consolidated Financial Information The following summary consolidated financial data for the years ended December 31, 2007 and 2006 are derived from the audited consolidated financial statements of China Valves and its subsidiaries.The summary consolidated financial data for the periods ended September 30, 2008 and 2007 are derived from our unaudited consolidated financial statements included in this prospectus. This information should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and related notes appearing elsewhere in this prospectus.Our historical results are not necessarily indicative of our results for any future periods. (All amounts, except earnings per share data, in thousands of U.S. dollars) NineMonths EndedSeptember 30, Year Ended December 31, 2008 (Unaudited) 2007 (Unaudited) 2007 2006 Revenue 46,208 26,017 37,036 25,530 Operating expenses 8,127 4,344 6,349 4,463 Operating profit 18,505 10,410 8,637 6,545 Income taxes 2,826 843 1,338 1,158 Net income 8,017 5,179 7,143 4,679 Earnings (loss) per share (basic and diluted) 0.19 0.13 0.18 0.12 As ofSeptember 30, As of December 31, 2008 (unaudited) 2007 (unaudited) 2007 2006 Balance sheet data: Working capital 39,672 11,138 9,262 3,159 Current assets 70,901 33,130 35,759 33,747 Total assets 106,645 57,977 64,767 57,499 Current liabilities 31,229 21,992 26,497 30,588 Shareholders’ equity 75,417 32,269 37,173 26,911 Total liabilities and shareholders’ equity 106,645 57,977 64,767 57,499 5 Table of Contents RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below, together with all of the other information included in this Prospectus, before making an investment decision. If any of the following risks actually occurs, our business, financial condition or results of operations could suffer. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. RISKS RELATED TO OUR BUSINESS Our business would be adversely affected by a downturn in government spending related to infrastructure upgrades, repairs and replacements, or in the reduced demand in power, petrochemical, oil or water supply industries. Our business is primarily dependent upon spending on new infrastructure projects, as well as infrastructure upgrades, repairs and replacement, in the power, petrochemical, oil and water supply industries.We are also subject to general economic conditions, the need for large-scale projects, interest rates and government incentives provided for public work projects. As a result, our sales could be impacted adversely by declines in the number of projects planned by government agencies, government spending cuts, general budgetary constraints, difficulty in obtaining necessary permits or the inability of government entities to issue debt. It is not unusual for projects in power, petrochemical, oil or water supply industries to be delayed and rescheduled for a number of reasons, including changes in project priorities and difficulties in complying with environmental and other government regulations. We cannot assure you that economic growth experienced by China will continue or that if it does, that state and local governments will address deferred infrastructure needs. Any significant decline in the project spending in the key industries or governmental spending on infrastructure could have a material adverse effect on our financial condition and results of operations. Our industry is very competitive in China. The domestic market for valve products is competitive.
